Title: To James Madison from James Simpson, 14 September 1802
From: Simpson, James
To: Madison, James


					
						No. 50.
						Sir
						Tangier 14th. Septr. 1802.
					
					I beg leave to acquaint you I have this day taken the liberty of drawing a Bill on you to order 

of Mr. Edward Humphry, payable thirty days after presentation for Two thousand dollars, on Account of 

Sallary; which request you will be pleased to direct being paid.
					Including this Bill, I have since my appointment to this Consulate, drawn for Ten thousand 

dollars in all, on Account of Sallary.  I have the honour to be with great respect Sir Your Most Obedient 

and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
